Per Curiam.
The trial court ruled that the Aitkin County Board of Commissioners had not acquired jurisdiction over Independent School District No. 3 of McGrath, Minnesota, for the purpose of dissolving and attaching that district to Independent School District No. 4 of McGregor. The McGrath district appeals the trial court’s denial of its motion for amended findings of fact or a new trial. We affirm.
Fire destroyed the McGrath school building on December 2, 1969. This case arises from the controversy concerning where the children of the McGrath school district ultimately will be educated. Considerable local sentiment favored a merger of the McGrath district with the school district in McGregor since that plan calls for the retention of an elementary school in McGrath. Other plans required the McGrath children to be schoqled in nearby communities.
During the period when the various plans were being debated, the McGrath School Board conducted classes in temporary facilities in McGrath for the lower grades and rented facilities in Isle, Minnesota, *469for upper grades. On April 13, 1970, the McGrath hoard adopted a resolution to close their school. One week later, the Aitkin County Board ordered a hearing on attachment of the McGrath district to other districts. On May 20, 1970, the county board by resolution ordered that Independent School District No. 3, McGrath, be dissolved and attached to Independent School District No. 4, McGregor, effective June 30, 1970. Some residents of the McGrath district appealed the county board’s action to the district court, where the dissolution and attachment were held to be unlawful.
The appellant cites a number of statutes as a basis for the school board’s resolution of April 13, 1970, and the subsequent action of the county board, the only pertinent statutes being Minn. St. 122.32 and 122.33. The McGrath School Board and Aitkin County Board purported to have acted under these sections, which are applicable to an “organized school district not maintaining a classified school.”
Thus, if the board was to have jurisdiction to dissolve the McGrath school district and attach it to another district, it was essential that the school district not be maintaining a classified school at the time of the county board’s action. At the trial the McGrath superintendent of schools testified that all the day-to-day activities of maintaining the school district were carried on until the end of the school year in June 1970. Therefore, the school district could not dissolve in April 1970 pursuant to Minn. St. 122.32 and 122.33. The district court correctly ruled that the county board did not have jurisdiction under §§ 122.32 and 122.33 to dissolve the McGrath district and attach it to the McGreg- or district.
Affirmed.